Title: To James Madison from Edmund Pendleton, 23 July 1781
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Caroline, July 23d, 1781
My last to Mr Jones inform’d you of my return home from a fugitive trip of near two Months, which however I spent very agreably among my friends above, after the retreat of Ld Cornwallis had quieted the minds of people in that quarter; I found my property here had escaped the Enemy, tho’ some small depredations were committed by my Domestics or neighbours, perhaps both. It is strange that I don’t yet know the present situation of the Enemy, tho’ We hear daily from our Army. One day Ld Cornwallis was on ship board going to England in disgust, the next going or gone to New York to take the command in the room of Sr. Harry who had sailed for England: At one time his Infantry were divided, half gone with the light horse to Caroline, & the other to Portsmouth. Now we are told the whole Infantry are at Portsmouth, & the Cavalry at Petersburg a few days agoe, on their return from Amelia where they have been plundering; so that nothing certain can be collected from this loose Account—perhaps these may be thrown out for amusement, whilst they mean to draw the Marquis over James River & then come up Rappahannock or Potowmack & ravage easily; I should have no thought of their leaving this State, if it were not for an Idea that New York is to be invested by the commander in chief, wch may call this detachment to its defence. We have a loose account of an Action near King’s bridge in which we had the Advantage but no partitlars.
Augusta is certainly taken, and Genl Green since his retreat, having collected his Various detachments, return’d upon Ld Rawdon—we have a report (not to be relyed on indeed) that they have met & had a warm conflict, in which his Ldship had 300 killed, wounded & taken.
It is also said that the Spanish Fleet since the Surrender of Pensacola, has been seen at Tybee, supposed to Inland Expeditions against St. Augustine & the Savanah at the same time.
Our troops from Charles Town are Arrived at James Town & all the privates, tho’ but a few Officers, exchanged—the Ranks muster thin, many having been induced by the usual Artifices of threatning, wheedling and L——y——g to inlist with the Enemy, out of whom they have form’d a fine Regimt. which is gone to the West Indies.
I believe the Account given in the Pennsylvania Packet of the Reinforcement to Chas Town was just, & that they did not amoun[t] to more than 1500; those it seems were in very Ill humour, and about 60 or 70 soon got killed on their March, the rest became very sickly.
We shall now listen for Intelligence from yr quarter, as very Interesting events are in Embrio there. What is become of the European Congress? And the Fleets & Armies of our Allies in the West Indies, Cadiz & Brest? &c
Pray present my complts to Mr Randolph, & tel him I would have accepted his kind offer of correspondence, but Colo Taylor will write him & answer his purpose better, let yr other Colleagues know they are always affely remembered by
Yours
Edmd Pendleton
 